Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on October 07, 2020. Claims 21-40 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25 and 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Thoppae at al. US2016/0335816 (“Thoppae”) in view of Darnell et al. US2017/0134382 (“Darnell”).

Regarding claim(s) 21, 29, 37. Thoppae discloses a vehicle data analysis system (fig. 1), the system comprising: 
a database onboard a vehicle, the database storing: (para. 23, The architecture of FIG. 1 uses network services that are typically geographically remote from the locations of automotive service centers. One or more data networks, including wired and wireless local area networks (LANs). Para. 33, The technician typically performs an authentication “login” process to access the system 252 prior to performing the MPI. In the configuration of FIG. 3, the client device 332 also receives diagnostic data from one or more of the diagnostic tools and from the ECU in the vehicle 290 that is undergoing the MPI.) ; and data access rights stored separately from the decryption key, the data access rights created by a manufacturer of the vehicle system, the data access rights specifying permissions for accessing data relating to the at least one vehicle system (para. 28-para. 30, The administrator 270 also controls the authorization and registration of specific pieces of diagnostic equipment 232 for use with the server 250 using the equipment serial and model numbers that are typically stored in a non-volatile memory in each piece of equipment, and a vendor token that is used for authentication and authorization of different accounts with the server 250.); and 
at least one processor configured to: 
receive a request for the data relating to the at least one vehicle system (para. 26, After identifying the make and model of the vehicle, the tech console 254 generates a web-based interface for the technician to perform the MPI of the vehicle using the diagnostic equipment 232); 
determine whether the data access rights authorize access to the data relating to the at least one vehicle system (para. 30, . An individual account corresponds to, for example, a service center, a chain of multiple service centers, or to an individual technician in different configurations of the server 250. The administrative console 256 provides registration information about the connected diagnostic equipment 232 and software services that are registered with the server 250. For example, FIG. 6 depicts a GUI interface that identifies different diagnostic tools and enables an administrator to review the usage history of the devices and to register or remove diagnostic tools from the server 250.); and 
in accordance with a determination that the data access rights authorize access to the data relating to the at least one vehicle system (para. 33-para. 34, The server 250 stores the result data from the MPI in the database 330. In some instances, when a single vehicle visits one or more service centers that share access to the database 330, the stored information provide vehicle maintenance history information to the technician. The server 250 transmits portions of the information in the database 330 to external databases, such as the external database 358, to provide access to aggregate information to third-parties via a business intelligence console 360.), 
Thoppae does not explicitly disclose a decryption key for at least one vehicle system and transferring the decryption key, the decryption key enabling decryption of the data relating to the at least one vehicle system.
Darnell teaches another vehicle system and method with a decryption key for at least one vehicle system and transferring the decryption key, the decryption key enabling decryption of the data relating to the at least one vehicle system (para. 12, para. 13, the decryption of the encrypted portion of a virtual key depends upon an encryption key known to the server and the vehicle device, but not known to the application on the user's portable computing device.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Thoppae by incorporating the applied teaching of Darnell to improve data security and reduce unauthorized access.  

Regarding claim(s) 22, 30, 38. Thoppae in view of Darnell further teaches wherein the database is a first database, wherein the system includes a second database, and wherein the decryption key is transferred from the first database to the second database (Darnell: Para. 13, a virtual key for a specific one of the plurality of vehicles, the virtual key comprising an encrypted portion that includes a command for an action to be initiated by a vehicle computing device of the specific vehicle, where the encrypted portion is encrypted such that decryption requires an encryption key that is unique to the specific vehicle; and transmit the virtual key to the selected one of the plurality of vehicles.)

Regarding claim(s) 23, 31, 39. Thoppae in view of Darnell further teaches wherein the second database specifies which data is to be requested from the first database (para. 28, FIG. 8 depicts an example of a report that is generated from the MPI process in the server 250. The report in FIG. 8 includes specific information about the vehicle based on the retrieved VIN information and the results of test from various diagnostic equipment tests including tire pressure, battery, and wheel alignment tests.)

Regarding claim(s) 24, 32. Thoppae in view of Darnell further teaches wherein the second database further specifies a format of a report to be generated using the data relating to the at least one vehicle system, and wherein the at least one processor is further configured to: generate the report having the format specified in the second database; and output the report (para. 28, FIG. 8 depicts a graphical depiction of the vehicle 290. In some embodiments of the system 200, the server 250 uses the VIN for the vehicle 290 to retrieve a graphic that corresponds to the configuration of the vehicle (e.g. shape of vehicle, number of doors, etc.) to provide a more accurate depiction of the vehicle in the report. The report in FIG. 8 also includes a list 802 of DTCs identified during the inspection process, a set of tire pressure measurement data 804, battery monitoring data 808 including a battery voltage measurement, wheel alignment information 812, and tire tread depth data 816. In the system 200, different diagnostic tools perform the diagnostic processes to generate the report data.)

Regarding claim(s) 25, 33. Thoppae in view of Darnell further teaches wherein the second database specifies a destination for the report, and wherein the at least one processor is further configured to transmit the report to the destination (para. 36-para. 37, Process 1100 begins as the system 200 receives an optional pre-inspection vehicle from a motor vehicle prior to commencement of a full multipoint inspection process (block 1104). Other embodiments of the process 1100 omit the pre-inspection vehicle data collection and report process, and the process 1100 continues as described in more detail with reference to the processing of block 1124 below.).

Regarding claim(s) 27, 35. Thoppae in view of Darnell further teaches wherein the data access rights specify different permission for different parties (para. 34, to provide access to aggregate information to third-parties via a business intelligence console 360. Examples of third-parties include automotive manufacturers and part supplier OEMs. The business intelligence console 360 provides aggregate information about the overall activity of one or more service centers to the third-parties.)

Regarding claim(s) 28, 36. Thoppae in view of Darnell further teaches wherein the permissions for accessing data relating to the at least one vehicle system include a permission that has an expiration time (Darnell: para. 24, the encrypted portion of at least one of the virtual keys further includes: an expiration timestamp defining the end of a time period by which the virtual key must be used; where the processor of the vehicle computing device is further configured to execute instructions from the memory of the vehicle computing device to, before executing the command of a virtual key with an expiration timestamp, validate that the expiration timestamp is not expired. In some embodiments, each of the virtual keys includes an expiration timestamp. In some embodiments).

Regarding claim(s) 34, 40. Thoppae in view of Darnell further teaches wherein the request is a first request, wherein the at least one vehicle system is a first vehicle system, wherein the decryption key is a first decryption key, and wherein the data access rights are first data access rights, wherein the method further comprises (Darnell: para. 12, para. 13, the decryption of the encrypted portion of a virtual key depends upon an encryption key known to the server and the vehicle device, but not known to the application on the user's portable computing device.): receiving a second request for data relating a second vehicle system; determining whether second data access rights authorize access to the data relating to the second vehicle system, wherein the second data access rights are stored on a third database onboard the vehicle having the second vehicle system, and wherein the second data access rights are created by a manufacturer of the second vehicle system (Thoppae: para. 38, Process 1100 continues as the server 250 identifies potential maintenance issues with the vehicle 904 based on DTCs and other vehicle information received from the vehicle data and transmission device 908 (block 1112). In the system 200, the server 250 accesses the database 330 that stores diagnostic trouble code data to enable the server 250 to identify potential maintenance issues that correspond to different DTCs.); and in accordance with a determination that the second data access rights authorize access to the data relating to the second vehicle system, transferring a decryption key from the third database to the first database in order to allow decryption of the data relating to the second vehicle system (Thoppae: para. 39, Process 1100 continues as the server 250 identifies an address that is associated with the electronic communication device 274 (block 1116). The server 250 identifies the address in a user registration information in the database 330 that associates the VIN from the vehicle 904 with the user 270. The address is, for example, an email address, telephone number, or social media account name that the user 270 uses for communication with the electronic communication device 274. The user 270 optionally performs a registration process if the server 250 fails to identify a suitable address that is associated with the VIN from the vehicle 904.)

	Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666